Citation Nr: 1015469	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disability to 
include skin cancer and actinic keratosis.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1984 to 
September 1988 and from March 1990 to June 1994.  He had 
additional service in the reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction rests with the Denver 
RO.  



FINDINGS OF FACT

1.  The appellant does not have skin cancer.  

2.  Actinic keratones, scalp and right earlobe, are 
attributable to service.  


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Actinic keratones, scalp and right earlobe, were incurred 
in service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in December 2005 and March 2006.  As such, no further 
development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  VA afforded the 
appellant a VA examination.  Other than the reasons stated in 
the body of this opinion, the recent VA examination is 
adequate as it reflects a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and an opinion supported by a medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 



Factual Findings

Service treatment records show that in enlistment, separation 
and/or annual examinations from December 1983 to March 1991 
the appellant's skin was reported normal and he denied any 
skin diseases.  The appellant separated from service in June 
1994.  In the September 1994 compensation and pension 
examination, no skin disorders were seen.  It was noted that 
the appellant had a seasonal rash but such was not present at 
that time.  No other skin disorders were noted.  

Negative skin examination was shown in March 2002.  No skin 
problems were reported in September 2002 and September 2003 
physical examinations.  In September 2005, the appellant 
reported being sun burned while rafting in July 2005.  The 
appellant reported that he got burnt all over "bad," his 
ears peeled and his right ear developed a lesion at the very 
bottom where you put earrings.  He further stated that "it 
will not go away."  Examination revealed a number of little 
nodules on the appellant's nose and the nasal labial region, 
his scalp, neck and ear.  There was an ulcerated lesion on 
the right ear on the pinna.  The examiner recommended a 
dermatology consultation to evaluate for basal cell and 
squamous cell cancer for his right ear lesion.  

In an October 2005 dermatology consultation, the appellant 
was seen for a non-healing, bleeding bump on his right 
earlobe.  The appellant was concerned that it was skin 
cancer.  The appellant reported that he had a bad sunburn in 
July 2005 and that he noticed the lesion after that sunburn.  

In November 2005, the appellant filed a claim for 
compensation for skin cancer.  He reported the disability 
occurred in August 2005 and that treatment began in October 
2005.  The appellant related at that time that he worked 
outside in the sun conducting his daily duty without a hat.  
He stated that he worked with many chemicals and jet fuels 
daily as a helicopter air crewman during service in the Gulf 
War.  

The appellant was afforded a VA compensation and pension 
examination in March 2006.  During this examination, the 
appellant reported that he was seen at the VA dermatology 
clinic in October 2005 for lesions that were frozen on his 
scalp that he believed were pre-cancerous lesions.  He noted 
that a lesion was biopsied on his right earlobe which he 
thought was skin cancer.  The examiner noted that the biopsy 
from October 2005 showed ulcerated actinic keratosis, not 
skin cancer.  It was noted that the appellant had a 
significant history of sun exposure, especially during his 
time in Desert Storm between April and August 1991.  The 
appellant told the examiner that he had more severe sunburns 
than he can count during that time, mostly on his face, arms 
and neck.  Prior to that, the appellant stated that he had 
perhaps one severe sunburn per year and none since his return 
from Desert Storm.  He reported that none of the sunburns 
were blistering sunburns.  

Actinic keratoses, scalp and including one recently biopsied 
on the right earlobe was diagnosed.  The VA examiner opined 
that it is at least as likely as not that the actinic 
keratosis identified on the appellant's ear and scalp are 
related to intense sun exposure/sunburns experienced while in 
service.  The examiner noted that the appellant was a 
credible historian and that the appellant denied any 
significant pre or post war sunburns.  The examiner further 
found that, assuming continued avoidance of unprotected sun 
exposure in the future, if future skin lesions are found to 
be cancerous they would also be as least as likely as not 
related to the appellant's period of service sun exposure.  

In his June 2006 notice of disagreement, the appellant stated 
that he did not seek medical treatment for sunburns or make 
complaints to medical staff while on active duty but that he 
self medicated or waited until the burns went away.  The 
appellant stated that he believed that his medical condition 
was caused by the continual exposure to the sun during his 
service in Desert Storm.  

Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as tumors, malignant, or of the brain 
or spinal cord or peripheral nerves, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

Analysis 

The appellant has appealed the denial of service connection 
for a skin disability to include skin cancer and actinic 
keratones, scalp and right earlobe.  After review of the 
evidence, the Board finds against the claim of service 
connection for skin cancer.  

In this regard, the Board notes that the appellant has 
related that he has skin cancer.  However, the evidence is 
devoid of a showing of skin cancer.  Although the September 
2005 examiner recommended a dermatology consultation to 
evaluate for basal cell and squamous cell cancer for the 
appellant's right ear lesion, the March 2006 VA examiner 
noted that the biopsy from October 2005 showed ulcerated 
actinic keratosis, not skin cancer.  Furthermore, there is no 
proof of skin cancer within one year of separation.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.307, 3.309.  In light of the above, the Board finds that 
service connection for skin cancer is not warranted.  

However, the Board notes that the evidence shows that the 
appellant has been diagnosed with actinic keratoses, scalp 
and including one recently biopsied on the right earlobe.  
The appellant has related that his disability was caused by 
service.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes the 
appellant's contentions that he was exposed to sun during 
service and had many sunburns.  He has stated that he did not 
seek medical treatment for his sunburns or make complaints to 
medical staff while on active duty but that he self medicated 
or waited until the burns went away.  The Board is also 
presented with a March 2006 VA opinion that it is at least as 
likely as not that the actinic keratosis identified on the 
appellant's ear and scalp are related to intense sun 
exposure/sunburns experienced while in service.  The Board 
has considered such evidence in conjunction with all the 
evidence of record.  See 38 U.S.C.A. § 1154.

However, the Board is also presented with negative evidence.  
In this regard, the Board notes that the appellant separated 
from service in June 1994.  In the September 1994 
compensation and pension examination, no skin disorders were 
seen.  Examinations in March 2002, September 2002 and 
September 2003 also revealed no skin problems.  Unfavorable 
evidence also includes the September 2005 examination in 
which the appellant reported being sunburned while rafting in 
July 2005.  At that time, the appellant reported being 
burned, that his ears peeled and his right ear developed a 
lesion at the bottom.  Therefore, he has not been a reliable 
historian regarding when he has been sunburned.  

Based on the evidence presented, the Board finds that service 
connection is warranted.  We again note that we have 
considered the appellant's statements and pleading.  We find 
that the appellant has been an unreliable historian.  
Eventually, the appellant did report a history of sun 
exposure, but the first mention of sun exposure in the record 
is attributed to a rafting incident that occurred in July 
2005 rather than service.  In fact, the appellant has stated 
that he a bad sunburn in July 2005 and that he noticed the 
lesion after that sunburn.  However, the Board accepts that 
service in the Gulf may result in sunburn.  See 38 U.S.C.A. § 
1154.  

Despite the appellant being an inconsistent historian, the 
Board is mindful that the March 2006 VA examiner found that 
it is at least as likely as not that the actinic keratosis 
identified on the appellant's ear and scalp are related to 
intense sun exposure/sunburns experienced while in service.  
Furthermore, nothing in the record suggests that an actinic 
keratosis would develop simultaneously with the post service 
sunburn.  As noted, by the Court in an unpublished decision, 
actinic keratoses are lesions that are often due to many 
years of over exposure to sunlight.  See Gruenwald v. 
Shinseki, WL 252614 (2009).  

The AOJ could have returned the medical report for a 
clarifying opinion but they did not.  Although the opinion 
was based upon some faulty information, the fact remains that 
exposure to sunlight while serving in the Gulf is consistent 
with service.  Accordingly, the Board finds in the 
appellant's favor and service connection for actinic 
keratones, scalp and right earlobe, is granted.  










ORDER

Service connection for skin cancer is denied.

Service connection for actinic keratones, scalp and right 
earlobe is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


